DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Non-Final Office Action mailed on 11/22/2022 is vacated and replaced by this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
Applicant’s amendment and response filed on 9/30/2022 has been received and entered into the case. 
Claims 2 and 9 have been canceled, claim 18 is newly added, and claims 1, 3-8 and 10-18 have been considered on the merits. All arguments have been considered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 11 discloses “border zones” in line 3. The instant specification does not provide antecedent basis for the term. The specification discloses “border region of infarcted myocardium” in the context of the delivery of cytokines (para. [0102]). Thus, the subject matter of claim 11 is not supported.

The title of the invention is not representing the claimed subject matter.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Bone Marrow Derived Nuerokinin-1 Receptor Positive Mesenchymal Stem Cells For Therapeutic Applications”

Claim Objections
Claims 1, 11 and 18 are objected to because of the following informalities:  The term “diseases or disorders” in lines 8-9 of claim 1, in lines 1-2 of claim 11, and in line 8 of claim 18 should be “disease or disorder” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims disclose steps of isolating NK1R+ cells from human bone marrow using an antibody to NK1R to obtain NK1R+ cells, and the NK1R+ cells comprise NK1R+ MSCs, and administering a therapeutically effective amount of the NK1R+ MSCs to a patient for treating a disease or disorder as claimed.
It is not clear however if the NK1R+ cells isolated from the bone marrow are further purified/isolated to obtain NK1R+ MSCs for the administering step or the NK1R+ cells consist of NK1R+ MSCs. It is not clear if the NK1R+ cells isolated from the bone marrow (as referred as “precursors” of NK1R+ MSCs) are any different from NK1R+ MSCs. As there is no further step to isolate NK1R+ MSCs from the NK1R+ cells required in the claims, the claims can be interpreted as the NK1R+ cells are a pure population of NK1R+ MSCs. If the NK1R+ cells are not a pure population of NK1R+ MSCs, then it is not clear how the step of administering a therapeutically effective amount of NK1R+ MSCs is carried out without further isolation.
It is noted that claim 18 has an additional step of culturing and expanding the NK1R+ MSCs ex vivo. However, this does not resolve the problem discussed above unless the NK1R+ cells from bone marrow are a pure population of MSCs, or NK1R+ MSCs are actively isolated. Clarification is required. 
Applicant is suggested to amend the claims 1 and 18 to disclose, for example, “isolating mesenchymal stem cells (MSCs) that express neurokinin-1 receptor (NK1R+ MSCs) from a bone marrow of a human subject by using an antibody to NK1R; and administering to a patient…” in order to obviate the instant claim rejection. This is supported by the instant specification (para. [0023]). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant amendment to claim 1 introduces a new limitation that the administering step is carried out using a therapeutically effective amount of the NK1R+ MSCs. Claim 1 does not require any further step of isolating NK1R+ MSCs from NK1R+ cells or expanding the NK1R+ cells to obtain NK1R+ MSCs. Thus, the scope of the claim includes the use of freshly isolated NK1R+ cells for the administering step as the NK1R+ cells comprise NK1R+ MSCs. The instant specification fails to provide adequate support for the new scope of the claim. The specification discloses that culture expanded NK1R+ cells, which would expand NK1R+ MSCs according to Example 2, to obtain NK1R+ MSCs, and the culture expanded MSCs are used for subsequent therapeutic applications as discussed in Examples.

The instant amendment to claim 15 introduces a new limitation directed to the NK1R+ MSCs are cultured under non-adherent conditions. There is no adequate support for this limitation from the originally filed application. Thus, the amendment to claim 15 introduces new matter to the originally filed application. The previous claim 15 disclosed that the precursors of MSCs are cultured under non-adherent conditions. There is no disclosure in the specification with regard to the non-adherent conditions for culturing precursors of MSCs or NK1R+ MSCs.

In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.

Claims 1, 3-8 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 3-8 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method comprising a step of isolating NK1R+ MSCs from the NK1R+ cells isolated from bone marrow, does not reasonably provide enablement for without such isolation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
The instant claims disclose steps of isolating NK1R+ cells from human bone marrow using an antibody to NK1R to obtain NK1R+ cells, and the NK1R+ cells comprise NK1R+ MSCs, and administering a therapeutically effective amount of the NK1R+ MSCs to a patient for treating a disease or disorder as claimed.
It is the examiner’s understanding that the claimed step of isolating NK1R+ cells from a human bone marrow would comprise any NK1R+ cells present in the bone marrow of a human subject. It is known in the art that BM-MSCs, BM-EPCs as well as BM mononuclear cells (BMMC) are positive for NK1R according to Zhang et al. (of record) and van der Kleij et al. (2003, J. Immunol.), respectively. According to van der Kleij et al., BMMC is NK1R+ and c-kit+ (abstract). It is understood that c-kit is a marker for HSCs, and thus, it is reasonable to conclude that the bone marrow comprises different types of NK1R+ cells. The instant claims disclose a step of isolating NK1R+ cells from a human bone marrow, and this would be resulted in a mixture of the cells not only comprising NK1R+ MSCs but also other types of cells including NK1R+ HSCs. 
The instant claims disclose a step of administering NK1R+ MSCs in an amount of therapeutically effective for the intended treatment. However, there is no step required for isolating MSCs from the mixture of cells that are positive for NK1R. The instant specification does not disclose any active step of isolating MSCs from the NK1R+ cells except using the term “adherent” cells as MSCs are adherent cells. However, it is not disclosed in the claims but also the adherence property does not necessarily distinguish MSCs from other adherent cells. EPCs are known to be adherent (see Liew et al. (2006, BioEssays)).
As the instant claims do not require any isolation of MSCs from NK1R+ cells, and there is no particular disclosure in the specification that such isolation is required, it is the Examiner’s position that the instant specification fails to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Applicant advised to amend the claims as suggested in the claim rejection under 35 U.S.C. 112(b).
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The claim rejections under 35 U.S.C. 112 have been withdrawn. The above claim rejections have been necessitated by the instant amendment.
It is noted that the examiner has proposed a possible amendment for overcoming 112 rejections. However, applicant should carefully consider the examiner’s suggestion as such amendment might raise another issue (e.g. art rejection) as the claims are directed to the NK1R+ MSCs isolated from the bone marrow.

The following references are relevant to the claimed subject matter but not cited in the claim rejections:
Hong et al. Substance-p-mobilized Mesenchymal Stem Cells Accelerate Skin Wound Healing. Tissue Engineering and Regenerative Medicine, Vol. 11, No. 6, pp 483-491 (2014)
Jin et al. Substance P enhances mesenchymal stem cells-mediated immune modulation. Cytokine 71 (2015) 145–153
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1631